UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1079



ROBERT SHARPE,

                                              Plaintiff - Appellant,

          versus


NATIONAL RAILROAD PASSENGER CORPORATION, a/k/a
Amtrak,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (7:06-cv-00057-FL)


Submitted:   September 12, 2007       Decided:   September 20, 2007


Before WILKINSON and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John R. Ates, ALBO & OBLON, LLP, Arlington, Virginia; A.L. Butler
Daniel, ANDERSON, DANIEL & ASSOCIATES, Wrightsville Beach, North
Carolina, for Appellant. Gerald T. Ford, Jerry A. Cuomo, Dennis M.
Moore, LANDMAN CORSI BALLAINE & FORD, P.C., Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert   Sharpe   appeals    the   district   court’s   order

dismissing his discrimination complaint for failure to state a

claim.   A court should not dismiss a complaint for failure to state

a claim unless, after accepting as true the factual allegations of

the challenged complaint and drawing all inferences in favor of the

plaintiff, it appears beyond doubt that the plaintiff can prove no

set of facts that would entitle him to relief.     Lambeth v. Board of

Comm’rs of Davidson County, 407 F.3d 266, 268 (4th Cir.), cert.

denied, 546 U.S. 1015 (2005).          We find no reversible error.

Accordingly, we affirm for the reasons stated in the district

court’s order. See Sharpe v. Nat’l R.R. Passenger Corp., No. 7:06-

cv-00057-FL (E.D.N.C. Dec. 28, 2006).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 2 -